                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SCOTT SEDORE,                                      Case No. 19-10311

       Plaintiff,                                  Stephanie Dawkins Davis
v.                                                 United States District Judge

SHERMAN CAMPBELL, et al.,

     Defendants.
__________________________ /


          OPINION AND ORDER ACCEPTING AND ADOPTING
             THE MAGISTRATE JUDGE’S MARCH 30, 2021
           REPORT AND RECOMMENDATION (ECF No. 70)

      Currently before the Court is Magistrate Judge R. Steven Whalen’s March

30, 2021 Report and Recommendation. (ECF No. 70). Judge Whalen

recommends denying plaintiff’s motion to enforce the settlement agreement. The

Court is fully advised in the premises and has reviewed the record and the

pleadings. Neither party has filed objections. “[T]he failure to object to the

magistrate judge’s report[] releases the Court from its duty to independently review

the matter.” Hall v. Rawal, 2012 WL 3639070 (E.D. Mich. Aug. 24, 2012) (citing

Thomas v. Arn, 474 U.S. 140, 149 (1985)). The Court nevertheless agrees with the

Magistrate Judge’s recommended disposition.




                                          1
      Therefore, the Court ACCEPTS and ADOPTS the Magistrate Judge’s

Report and Recommendation (ECF No. 70) and DENIES the motion to

enforcement the settlement agreement. (ECF No. 66).

      IT IS SO ORDERED.

Date: June 8, 2021                     s/Stephanie Dawkins Davis
                                       Stephanie Dawkins Davis
                                       United States District Judge




                                      2
